Citation Nr: 1644801	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  13-18 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for migraine headaches. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. In June 2014, the Board denied the Veteran's claim for entitlement to an increased rating for migraine headaches. However, in June 2016, the United States Court of Appeals for Veterans Claims (CAVC) granted a Joint Motion for Partial Remand (Joint Motion) filed by representatives for both parties, and ordered that additional development be undertaken with respect to this claim. The claim has since been returned to the Board for readjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to a disability rating in excess of 30 percent for migraine headaches. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim.

The Veteran is currently in receipt of a 30 percent disability rating for migraine headaches, effective September 28, 2012. Per the provisions of Diagnostic Code 8100, the Veteran may be awarded a maximum 50 percent disability rating upon evidence that his migraines cause very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

Although the Veteran has undergone two VA headaches examinations to date, the Board finds that neither examiner provided sufficient information upon which to evaluate the current severity of the Veteran's disability. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015) (VA has a duty to assist veterans in substantiating claims for VA benefits); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Specifically, a January 2013 VA examiner opined that the Veteran suffered from prostrating headaches. However, a notation in the accompanying report indicates that the Veteran's migraines increased in severity upon his use of nitroglycerin. An addendum opinion is now warranted to determine whether the current severity of the Veteran's migraines is due to a worsening of the disability or his use of an aggravating medication. Further, the January 2013 examiner offered no opinion regarding whether the Veteran's migraines were productive of severe economic inadaptability, and provided no information upon which such a conclusion may be drawn.

Additionally, a July 2014 VA examiner opined that the Veteran did not suffer from prostrating headaches at that time. However, the examiner made no effort to reconcile this opinion with the January 2013 examiner's report of ongoing prostrating headaches, or the Veteran's own April 2014 testimony regarding the severity of his disability. Further, the July 2014 examiner opined that the Veteran's disability did not impact his ability to work, but offered no rationale in support of this conclusion or further address the potential impact of the Veterans migraines on his economic adaptability. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). Accordingly, an addendum opinion must be obtained such that these opinions may be provided. 

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from October 2014 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Ask the Veteran to identify any private medical treatment he has received for his migraine headaches since August 2013. The RO should then take appropriate steps to secure copies of any private treatment records identified by the Veteran that are not currently of record. All actions to obtain the requested records should be fully documented in the record. The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought; (2) the steps taken to obtain them; (3) that the claim will be adjudicated based on the evidence available; and (4) that if the records are later obtained, the claim may be readjudicated.

3. Thereafter, provide the Veteran with a new VA headaches examination to assess the current nature and severity of his service-connected migraines. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. Any necessary diagnostic testing must be conducted. All pertinent symptomatology and findings must be reported in detail. The Veteran's symptoms should be evaluated in accordance with VA rating criteria.
Specifically, the examiner should provide an opinion as to whether the Veteran's migraines cause very frequent completely prostrating and prolonged attacks; whether the severity of the Veteran's migraines is due to a worsening of the disability or his use of an aggravating medication such as nitroglycerin; and whether the Veteran's migraines are productive of severe economic inadaptability.

The examiner must provide a complete rationale for any opinion offered.

4. Readjudicate the issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).










_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




